Citation Nr: 1043980	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1955 to February 
1985.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania.  The case 
came to the Board from the RO in Wilmington, Delaware.  The Board 
remanded this claim for further development in September 2009.  
That development having been completed, the case was returned to 
the Board for appellate disposition.

The Veteran testified before the undersigned Veteran's Law Judge 
at an April 2009 hearing.


FINDING OF FACT

The evidence shows that it is at least as likely as not that the 
Veteran's in service exposure to asbestos caused his currently 
diagnosed pulmonary disorder, claimed as asbestosis.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a 
respiratory disorder, claimed as asbestosis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claims is 
required at this time.  

The Veteran contends that he developed asbestosis as a result of 
his exposure to asbestos while serving in the Navy.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

The Veteran's DD-214 indicates that his military occupational 
specialty (MOS) at the time of his retirement was teletype repair 
person and that he had a collateral duty as a career information 
consultant. Prior to that, the Veteran was a radioman.

 His service records show that, during his 30 year career in the 
Navy, the Veteran served aboard numerous vessels at various times 
between January 1957 and July 1982.  These included the U.S.S. 
Inchon, the U.S.S. Ernest G. Small, the U.S.S. Noa, the U.S.S. 
Benjamin Stoddert, the U.SS. Rupertus, the U.S.S. Waldron, the 
U.S.S. Meredith, the U.S.S. Mount Katmai, and the U.S.S Union.  A 
Navy "Occupational Hazard Exposure" form dated in September 
1983 listed asbestos among the list of potential hazards to which 
the Veteran was exposed during his service.

At his hearing in April 2009 the Veteran credibly testified that 
he was exposed to shipboard asbestos at various times during his 
service. He testified that during his first shipboard assignment 
on the U.S.S. Union in 1957 he and other crew members were 
involved in lagging and insulating the shipboard pipes. He 
explained that all crew members performed this work, regardless 
of their usual MOS.  Additionally, pipes and torn asbestos 
insulation were exposed in the crew's quarters.  The Veteran 
testified that this was also the case on other ships upon which 
he subsequently served.

The Veteran also submitted a written statement that provided more 
detail about the various instances when he was required to help 
install or repair asbestos insulation while aboard naval ships.  
The Veteran indicated that all of his direct exposure to asbestos 
took place before 1974; after that time, he could not remember 
being involved in any hands-on repairs or handling of asbestos.  
He denied any post-service exposure to asbestos.

A private medical evaluation from August 2000 indicated that 
there was "evidence for pulmonary asbestosis and asbestos-
related pleural disease" including a history of exposure to 
asbestos, a latency period of greater than 15 years before the 
onset of symptoms, impaired diffusion capacity of the lungs, and 
chest x-rays showing small, irregular opacities and pleural 
thickening.  

At a June 2005 VA examination, the examiner diagnosed the Veteran 
with asbestosis, although no supporting rationale for the 
diagnosis was then given and the report of examination indicated 
that the examiner assumed that the Veteran already had a history 
of diagnosed asbestosis.

To clarify the Veteran's pulmonary status, he was reexamined in 
March 2010.  At that time, the Veteran had abnormally low 
diffusion capacity of his lungs although there were no pleural 
calcifications seen on x-ray.  The examining physician opined 
that the overall clinical picture was still "compatible with the 
[diagnosis] of asbestosis."  He opined that the Veteran's 
respiratory disorder was at least as likely as not related to the 
Veteran's claimed in service exposure to asbestos based on the 
Veteran's significant exposure history, lowered diffusion 
capacity, and history of pleural calcifications in the lungs.  
There is no opinion of record to the contrary.

The above evidence demonstrates that it is at least as likely as 
not that the Veteran's current respiratory disorder is the result 
of his exposure to asbestos while in the Navy.  The Veteran was 
exposed to asbestos in service, had no post-service exposure, and 
was assessed by both a private physician and a VA examiner as 
presenting a clinical picture that is consistent with asbestos 
related lung disease.  All reasonable doubt in this case was 
resolved in the Veteran's favor. 


ORDER

Service connection for a respiratory disorder, claimed as 
asbestosis is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


